Citation Nr: 1455438	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-32 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety disorder and depressive disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

When this matter was before the Board in August 2013, the Board denied service connection for an acquired psychiatric disability.  The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a May 2014 order, granted the parties' joint motion for remand (JMR), vacating the Board's August 2013 decision and remanding the case for compliance with the terms of the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In the May 2014 JMR, the parties determined that the Board did not ensure that VA complied with its May 2013 Board remand.  Specifically, the parties found no notice letter complying with a particular remand directive.  Thus, the Board must remand this matter for compliance with the Court's May 2014 order granting the parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the JMR);  cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service and post-service psychiatric symptoms, to include related to his Vietnam experiences, and the relationship, if any, to his service-connected diabetes mellitus and erectile dysfunction.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Associate, either physically or electronically, any pertinent, outstanding records with the claims folder.

3.  Then, after conducting any other development deemed warranted, to include affording the Veteran a VA psychiatric examination is deemed necessary, readjudicate the appeal.  If the benefit sought on appeal is not granted, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

